Citation Nr: 1420035	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-04 388A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), including as secondary to service-connected obstructive sleep apnea (OSA).

2.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to the service-connected OSA.

3.  Entitlement to service connection for carotid artery disease (CAD), including as secondary to the service-connected OSA.

4.  Entitlement to service connection for Type II Diabetes Mellitus (DM II), including as secondary to the service-connected OSA.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2012 the Board concluded there was new and material evidence to reopen these claims, but rather than immediately readjudicating them on their underlying merits - meaning on a de novo basis - the Board instead remanded them to the RO for further development via the Appeals Management Center (AMC) since the Agency of Original Jurisdiction (AOJ).

Even after receiving the file back from the AMC, however, because of the medical complexity of these claimed conditions and the evidence in the file both for and against these claims, in October 2013 the Board requested an advisory medical opinion from a pulmonologist who works for the Veterans Health Administration (VHA).  The designee is the Chief of the Pulmonary and Critical Care Section of the VA Medical Center (VAMC) in Providence, Rhode Island, also a Clinical Professor of Medicine at The Alpert Medical School of Brown University.  She provided her response opinion in November 2013, and in December 2013 the Board sent the Veteran and his representative a copy of the opinion and gave them the required 60 days to submit additional evidence and/or argument in response to it.  See 38 C.F.R. § 20.903 (2013).  In February 2014 the Veteran submitted additional evidence, including obtained from the Internet, in response to the VHA opinion.  As well, his representative submitted additional argument (Informal Hearing Presentation (IHP)) in March 2014 that similarly cited to articles on the Internet.  They waived their right to have the RO initially consider this additional evidence as the AOJ, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2013).  So with the benefit of this additional VHA opinion and the evidence the Veteran and his representative have submitted in response to it, there has been compliance - certainly substantial compliance - with the Board's remand directives, in turn allowing the Board to proceed with its readjudication of these claims on their underlying merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is just one other preliminary point also worth mentioning.  This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The most probative (meaning competent and credible) evidence of record fails to demonstrate that the Veteran's HTN, CAD or DMII incepted during his service, alternatively manifested to a compensable degree within one year of his separation from service, or are otherwise etiologically related to any event, injury or disease of his service, including caused or permanently worsened by any 
service-connected disability, especially his OSA.

2.  Equally, the most probative evidence of record fails to demonstrate that his ED incepted during his service or is etiologically related to any event, injury or disease of his service, including caused or permanently worsened by any 
service-connected disability, especially his OSA.



CONCLUSION OF LAW

The Veteran's HTN, CAD, DMII and ED are not shown to have been directly incurred during his service; his HTN, CAD, and DMII also may not be presumed to have been incurred during his service; and his HTN, CAD, DMII and ED additionally are not shown to be secondarily related to his service, in other words caused or aggravated by a service-connected disability, especially his OSA.  38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

VA satisfied the notification requirements of the VCAA by means of an August 2008 pre-adjudication letter providing the Veteran notice of the types of evidence needed to substantiate his service-connection claims on direct, presumptive and secondary bases and of the division of responsibility between him and VA in obtaining the required evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter also apprised him of all elements of his claims, not just that he needed to establish his status as a Veteran, that he has these claimed disabilities, and that there is a relationship or correlation between these disabilities and his military service, but also of how VA determines a "downstream" disability rating and effective date once service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

The Board also concludes that VA's duty to assist has been satisfied.  This duty requires that VA obtain, or at least try to, all potentially relevant records and other evidence, whether from before, during or since the Veteran's service, so including his service treatment records (STRs) and all post-service VA and private treatment records.  As well, VA must provide an examination for a medical opinion when necessary to assist in deciding a claim.  There is not this additional duty when there is no reasonable possibility the assistance would help substantiate the claim.

The claims file contains the Veteran's STRs and post-service treatment records, including several written statements from his treating physicians, as well as the Veteran's personal statements in support of his claims.  He has not referenced any outstanding, available records that he wanted VA to obtain or that he believed were relevant to the claims that have not already been obtained and associated with the record for consideration.

And, as already alluded to, he has had a VA compensation examination for a medical opinion concerning his claims.  The Board also, as mentioned, obtained the advisory VHA medical opinion from the specialist in pulmonology, and aside from that the Veteran and his representative have cited or submitted Internet articles, etc.

The November 2010 VA examination report reveals the examiner reviewed the relevant evidence in the claims file, including the Veteran's available treatment records, interviewed the Veteran personally regarding his claimed symptom, and provided rationale for his opinion that the Veteran's HTN, CAD, and DMII were less likely than not related to any incident of his active duty service or a service-connected disability, especially his OSA.  However, as the examination report showed the examiner did not provide an opinion as to whether the Veteran's ED was related to his service, or an opinion on whether any of the claimed disabilities (so also the HTN, CAD, and DMII) had been aggravated by his 
service-connected OSA, the claims folder was returned for an additional review and this necessary supplemental comment.  In a June 2012 addendum report, the examiner opined that the Veteran's HTN, ED, CAD and DMII were less likely than not related to any incident of his active duty service and had not been alternatively aggravated by his service-connected OSA.  But because the VA examiner still did not also provide an opinion on whether the Veteran's ED was caused or aggravated by his OSA, and because the Veteran had submitted several supporting nexus statements from his private doctors, the Board requested the VHA expert medical opinion mentioned.  The November 2013 VHA opinion confirms the physician reviewed the relevant evidence in the claims file, including that referenced in the opinion request letter such as the Veteran's treatment records, medical treatise reports, and statements from his physicians, and most importantly provided the required explanatory rationale for her opinion that it is less likely than not that the Veteran's claimed disorders were caused or aggravated by any incident of his service or consequent disability, especially his service-connected OSA.  As such, the Board finds the opinions, taken as a whole, are adequate upon which to base a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The Board thus finds that VA has fully complied with the notice and assistance requirements of the VCAA and its codified statutes and implementing regulations.  Accordingly, the Board will proceed to deciding these claims.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or [an] injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

HTN, CAD, and DMII are diseases listed in 38 C.F.R. § 3.309(a) as chronic, per se, therefore qualifying for this pleading-and-proof exception mentioned provided by § 3.303(b) allowing for the showing of continuity of symptomatology since service to establish the required linkage between these claimed diseases and the Veteran's service.  But, conversely, ED is not one of these qualifying diseases.  Also consider that § 3.303(b) only pertains to diseases that were first "noted" in service.  These § 3.309(a) diseases also may be presumed to have been incurred in service if they manifested to a compensable degree, generally meaning to at least 10-percent disabling, within one year after the Veteran's discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).


Service connection also may be established on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing entitlement to service connection on this secondary basis essentially requires having evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turning now to the specific facts and contentions of this particular case.

The Veteran is not alleging that his HTN, CAD, DMII or ED were directly incurred during his service from March 1969 to March 1989 or even, particularly in the case of the HTN, CAD, and DMII, initially manifested to the required minimum compensable degree and within the required one-year grace period following his discharge from service, so meaning by March 1990, to alternatively warrant presuming these diseases were incurred during his service.  Moreover, the medical and other evidence in the file, so including the lay evidence, does not suggest that direct or presumptive service connection is warranted.  Rather, he is contending instead that his HTN, CAD, DMII and ED are the result of his service-connected OSA, so secondarily related to his service.  The Board's analysis of the claims therefore will be focused on the latter rather than necessarily the former, although they, too, are being considered since, in deciding these claims, the Board has to contemplate all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the U. S. Court of Appeals for Veterans Claims (CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).

Review of the Veteran's STRs reveals no complaints of, treatment for, or a diagnosis of HTN, CAD, DMII or ED.  The report of his military separation examination similarly shows no evidence of any of these diseases and no indication that he complained of ever having any of these disorders.

A post-service VA examination report, dated in August 1989, shows that the Veteran was diagnosed with HTN.  However, he reported that his blood pressure was only "up a little now and then," and he said that he did not have to take medication to control the disease.

Private treatment reports, beginning in January 2007, show the Veteran was diagnosed with all of these claimed diseases - namely, HTN, ED, CAD and DMII.  In a December 2007 statement, Dr. H.P. said the Veteran had comorbidities of HTN, ED and DMII, all of which were related to his underlying condition of OSA, to the extent that treating the OSA was expected to help these conditions.  This commenting doctor added that he was certain that, without treatment of OSA, the extent of these conditions would likely be more pronounced.  

In a January 2008 statement, Dr. N.S. stated that the Veteran had a history of DMII and OSA that were likely contributing factors to his ED, as were his issues regarding peripheral vascular disease (PVD).

In an August 2010 statement from Dr. S.S., she said that she had followed the Veteran in the recent past for HTN, DMII and carotid obstruction (presumably referring to the CAD).  She said that he had documented OSA, which she felt "could be" an aggravating factor for his DMII, HTN and carotid obstruction (again, presumably referring to the CAD).


In a May 2010 statement, Dr. H.P. indicated that OSA has many clinical ramifications, including decreased libido and sex drive, and impacts negatively on good erectile function.  She also stated that there were many vascular effects, including increased risk of basilar disease, as well as coronary disease and congestive heart failure.  She stated that the strongest association of OSA syndrome was with obesity, then with HTN, and also with DMII.  She also said that she could state with a "high degree of medical certainty that many of [the Veteran's] medical conditions, including [erectile dysfunction] and peripheral vascular disease (coronary artery disease) and diabetes were likely exacerbated[,] and to some degree accounted for by the [obstructive sleep apnea]."

In November 2010 the Veteran was afforded a VA examination, at the conclusion of which the examiner opined that it was less likely than not that the Veteran's HTN, ED, carotid artery obstruction/narrowing (referring to the CAD) and DMII were due to his OSA.  The VA examiner explained that review of the medical literature, including "up to date" literature, showed no evidence of a direct 
cause-and-effect relationship between these conditions.  He noted that OSA has not been proven to be a cause of CAD, HTN or DMII.  He explained that these diseases were comorbid conditions with no cause-and-effect relationship.  He further noted that the Veteran's private physicians had failed to discuss any causative relationship in their statements.  Concerning Dr. H.P.'s opinion, the VA examiner noted that, despite this doctor's comments that many of the Veteran's medical conditions were likely exacerbated, and to some degree, accounted for by his OSA, this doctor nonetheless conceded that the "above relationships have not been proven with an[y] degree of certainty.  These conditions may coexist often, but causal relation between [obstructive sleep apnea] and carotid disease, hypertension, and diabetes have not been proved."  

Because, nonetheless, the VA examiner did not provide an opinion as to whether any of the Veteran's disorders alternatively had been aggravated by his 
service-connected OSA, the VA examiner was asked to provide a supplemental opinion.  In a June 2012 statement, he did and opined that it was less likely than not that the Veteran's HTN, ED, carotid artery obstruction/narrowing (CAD) and DMII were due to his OSA.  This examiner further opined that it also was unlikely these disorders were in any way aggravated by the OSA.  Again, he explained that these were comorbid conditions with no cause-and-effect relation, adding that the relationships had not been proven with any degree of certainty, and that obesity is known to cause OSA, but not vice versa.  He reiterated that these conditions often coexist, but that causal relation between OSA and CAD, HTN and DMII have not been proven.  

In a January 2013 statement, a private physician, Dr. C.M., wrote that it was his belief that OSA was a contributing factor for coronary artery disease.

In October 2013, because of this difference of opinion, the Board referred the Veteran's claims for a VHA expert medical opinion.  In a November 2013 statement, in response, Dr. L.N., Chief of the Pulmonary and Critical Care Section at the Providence VAMC, also a Clinical Professor of Medicine at The Alpert Medical School of Brown University, wrote that she had reviewed the Veteran's complete claims folder.  She noted that, although the Veteran's active duty service was from 1969 through 1989, the diagnosis of OSA was not made until 2001.  According to his medical chart, his body mass index (BMI) has consistently been approximately 33, consistent with obesity.  She noted that his medical records also document the co-morbidities of systemic HTN, ED, carotid artery stenosis (CAD), and DMII, which appear in the medical record from January 2007 to May 2010.  She also stated that she had reviewed the wealth of medical literature submitted by the Veteran that discussed and presents scientific evidence regarding the relationship between OSA and these co-morbidities.  But she added that, while virtually all medical experts agree that there is an interrelationship between OSA and cardiovascular disease and diabetes mellitus, "it is crucially important to note that an interrelationship or association is NOT the same as a cause and effect relationship."  She continued by noting that the literature is quite clear that there is no irrefutable evidence that OSA causes any associated cardiovascular pathology of diabetes mellitus, adding that the evidence is even sparser for an interrelationship between OSA and ED.  Significantly, she wrote that most experts will agree that the common denominator for many of these disease states is obesity, which is a consistent factor in the Veteran's medical history.  

Accordingly, this commenting VHA physician, a specialist in pulmonology, concluded that it is less likely than not that the Veteran's systemic HTN, ED, carotid artery stenosis (CAD) and DMII are "caused by" or "due to" his service-connected OSA.  She also concluded that it is less likely than not that his systemic HTN, ED, carotid artery stenosis (CAD) and DMII are "aggravated" by the presence of his effectively-treated OSA (documented by an efficacy study in April 2006).  She therefore completed disassociated these claimed diseases from the Veteran's military service, including especially by way of his service-connected OSA.

Obviously, given the discussion of the medical evidence, there is disagreement over whether these claimed diseases are secondarily related to the Veteran's service, meaning caused or aggravated by his OSA.  But one initial point worth remembering is that, in the case of aggravation, there has to be a chronic or permanent worsening of the claimed condition by the service-connected disability, and the Veteran is only entitled to compensation for the amount of additional disability he has over and above that he had prior to any aggravation.  See 38 C.F.R. § 3.310(b) and Allen, 7 Vet. App. at 448.  The commenting VHA medical expert in pulmonology has indicated the Veteran's service-connected OSA is effectively treated, including particularly with use of his continuous positive airway pressure (CPAP) machine, and as proof of this she cited the results of the April 2006 efficacy study and the specific amount of CPAP needed that had proven to work in effectively controlling the adverse effects of this service-connected disability.

In deciding these claims, it is the Board's responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In ultimately rendering a decision on appeal, the Board must analyze the competency, credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Here, though, based on its review of the relevant evidence, the Board concludes that the preponderance of this evidence is against granting the Veteran's claims of entitlement to service connection for HTN, CAD, DMII, and ED, including especially on the premise these diseases are secondary to his service-connected OSA, but also considering additionally his potential entitlement to direct or presumptive service connection.

Because there is no evidence of any of these disorders during his service, either in the way of a relevant subject complaint or objective clinical finding such as a pertinent diagnosis, service connection on a direct-incurrence basis is not warranted.  Similarly, because there is no evidence of CAD or DM II to a compensable degree within one year of him separating from service in March 1989, so by March 1990, service connection additionally is not warranted for these diseases on the alternative presumptive basis.  Moreover, although there was suggestion of HTN in August 1989, so within this one-year grace or presumptive period following the conclusion of the Veteran's service, he conceded that his blood pressure was only "up a little now and then" and that he did not have to take medication to control the disease.  He therefore cannot be said to have had a compensable degree of hypertension within this required one-year grace period to warrant presuming this disease was incurred during his service.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

According to Diagnostic Code 7101, to warrant the minimum compensable rating of 10 percent for HTN, his diastolic blood pressure had to have been predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Moreover, according to Note (1) in Diagnostic Code 7101, HTN or isolated systolic HTN needed to have been confirmed by readings taken two or more times on at least three different days.  This Note (1) goes on to indicate that the term HTN means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic HTN means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

With regards to alternatively granting service connection on a secondary basis, the Board has considered the relevant medical and other evidence of record and finds there has been no probative medical opinion presented sufficient to show that any of the Veteran's claimed disorders were caused or aggravated by his service-connected OSA.  Although, admittedly, several of his private physicians provided supporting nexus opinions etiologically linking these claimed disorders to his service-connected OSA, they failed to provide sufficient explanatory rationales for their favorable findings.  

The Veterans Court (CAVC) has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has further held that the weight of a medical opinion is diminished where the opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  


As reiterated in Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file.  Indeed, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Consider also that, although many of the opinions were provided by the Veteran's personal treating physicians, there is no "treating physician rule" requiring the Board to give deference to these doctor's opinions over those of the VA compensation examiner or VHA medical expert.  Both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  And this is true even accepting that a treating physician may be more intimately familiar with the Veteran's general state of health.

The Veteran additionally has supplemented the record with numerous articles and treatise evidence obtained from the Internet, as has his representative.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service or, here, a service-connected disability, and a claimed condition solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Here, though, what is significant is that most, if not all, of the medical treatise articles the Veteran and his representative cited merely speak to the potential interrelationship or association between OSA and these claimed disorders, which, as the VHA medical expert explained, is NOT the same as a cause-and-effect relationship or correlation, including in the way of aggravation of these claimed disorders by this service-connected disability.  Moreover, as the VHA medical expert also pointed out, many of the articles posit this purported relationship or correlation, at best, in equivocal terms - as evidenced by the articles often using the word "may" be interrelated, so not necessarily are, which is insufficient ground to grant service connection.  Saying a condition "may" be related to the Veteran's military service or, here, a service-connected disability, is tantamount to saying it just as well "may not" be related to his service or, here, service-connected disability, so, because of this equivocality, an insufficient basis for granting service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).  And this is true even accepting that an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  This apparently is the reason the VHA medical expert highlighted the fact that there is no definitive conclusion or agreement in the medical community at large, including based on scientific study, sufficiently associating these claimed disorders with this service-connected disability, only instead accepting that they may co-exist.  In Owens v. Brown, 7 Vet. App. 429, 433 (1995), the Court held that VA may favor the opinion of one competent medical authority over another when decision makers give an adequate statement of reasons and bases.  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion [so including the VHA opinion, here] may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

In addition to this medical evidence both for and against the claims, the Board also has considered the Veteran's personal lay contention that his claimed disabilities are the result of his service-connected OSA.  The Court has repeatedly held that individual claimants are considered competent to testify to matters that "lend[] [themselves] to observation by a lay witness."  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, although the Veteran is competent to report what comes to him through his senses, there is no indication he has medical knowledge or training or expertise that would permit him to determine the etiology of his HTN, CD, DMII or ED, but particularly in terms of whether these conditions were cause or are alternatively being aggravated (again, meaning chronically worsened) by his service-connected OSA.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, his statements in this regard do not constitute competent medical evidence that these claimed disorders were caused by or are otherwise related to his military service or aggravated by a service-connected disability such as his OSA.  These determinations simply are beyond the realm of his lay competence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); and Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).


On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382  (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Here, so in any event, the Board did indeed obtain both a VA compensation examiner's opinion and the VHA medical advisory opinion from a physician specializing in pulmonology, no less.

Thus, for the reason and bases already discussed, the Board is giving most probative weight to this specialist's opinion of the VHA pulmonologist, who, after a comprehensive review of the relevant medical and other evidence of record, including mention of specific objective clinical findings, so empirical data, determined it was less likely than not that any of the Veteran's claimed conditions were caused or are being permanently aggravated by his service-connected OSA.  

Accordingly, the Board concludes that the most probative evidence of record does not support a grant of service connection for HTN, CAD, DMII or ED.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of persuasive evidence for and against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  



ORDER

The claims of entitlement to service connection for HTN, CAD, DMII and ED, including as secondary to the service-connected OSA, are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


